FOURTH AMENDMENT TO THE EMPLOYMENT AGREEMENT

THE FOURTH AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Fourth Amendment”) is
made and entered effective the __ day of June 2009, by Ross Stores, Inc. (the
“Company”) and Michael Balmuth (the “Executive”). The Executive and the Company
previously entered into an Employment Agreement effective May 31, 2001; a First
Amendment to the Employment Agreement effective January 30, 2003; a Second
Amendment to the Employment Agreement effective May 18, 2005; and a Third
Amendment to the Employment Agreement effective April 6, 2007 (the original
Agreement; First Amendment to the Employment Agreement; Second Amendment to the
Employment Agreement; and Third Amendment to the Employment Agreement are
attached and collectively referred to herein as the “Agreement”), and it is now
the intention of the Executive and the Company to further amend the Agreement as
set forth below. Accordingly, the Executive and the Company now enter into this
Fourth Amendment.

      I.      

The Executive and the Company amend the Agreement by deleting Paragraph 1 of the
Agreement in its entirety and replacing it with the following new Paragraph 1:

       

1. Term. The employment of the Executive by the Company will continue as of the
date hereof and end on January 28, 2012, unless extended or terminated in
accordance with this Agreement, including the extensions contemplated both in
paragraphs 1 and 4(b). During March 2010, and during March every year thereafter
(every one year) for so long as the Executive is employed by the Company, upon
the written request of the Executive, the Board shall consider extending the
Executive’s employment with the Company. Such request must be delivered to the
Chairman of the Compensation Committee no later than the last day in February
which precedes the March in which the requested extension will be considered.
The Board shall advise the Executive, in writing, on or before the April 1st
following its consideration of the Executive’s written request, whether it
approves of such extension. The failure of the Board to provide such written
advice shall constitute approval of the Executive’s request for the extension.
If the Executive’s request for an extension is approved, this Agreement shall be
extended one additional year.

  II.

The Executive and the Company further amend the Agreement by deleting the first
sentence of Paragraph 4(a) of the Agreement in its entirety and replacing it
with the following new sentence:

 

4(a). Salary. During his employment, the Company shall pay the Executive a base
salary of not less than One Million Twenty-Five Thousand Dollars ($1,025,000)
per annum.

 

The Executive and the Company further amend the Agreement by deleting the fourth
sentence of Paragraph 4(a) of the Agreement in its entirety and replacing it
with the following new sentence:

 

In addition, during his employment, the Company shall pay the Executive each
year an amount (“Premium Payment”) equal to the sum of: (i) the total premiums
for such year on certain life insurance policies held in an irrevocable life
insurance trust established by the Executive, with an aggregate face value of
$12 million; and (ii) an amount necessary to gross-up Executive for any federal,
state and local income tax liability attributable to the premium amounts.

  III.

The Executive and the Company further amend the Agreement to delete the words
“(the “Matching Contributions”) from the end of the second sentence of Paragraph
4(e) of the Agreement.

  IV.

The Executive and the Company further amend the Agreement by deleting the first
sentence of Paragraph 4(i) of the Agreement in its entirety and replacing it
with the following new three sentences:


--------------------------------------------------------------------------------


     

4(i). Subject to the third sentence of this paragraph 4(i), the Executive and
his spouse shall be entitled to continue, until their respective deaths, to
participate (at no cost to the Executive and his spouse) in the following
Company employee benefit plans and arrangements (or other benefit plans or
arrangements providing substantially similar benefits) in which the Executive
participates on the date hereof): medical, dental, vision and behavioral health
insurance; life insurance; accidental death and dismemberment insurance; group
excess personal liability (collectively, “Benefits”); and the Company shall
annually provide the Executive for as long as he lives an amount equal to the
maximum employer matching contribution permitted under the terms and limits of
the Company’s 401(k) plan in effect during the year of such payment (assuming
the Executive remained employed with the Company and made the maximum
contribution to such plan permitted by law), grossed up to reflect the pretax
nature of a 401(k) contribution (the “Matching Contribution”). Notwithstanding
the preceding sentence, no payment provided in paragraph 4(a) [Salary] of this
Agreement shall be considered a benefit plan or arrangement pursuant to this
paragraph 4(i) and the Executive, or his spouse, shall not be entitled to
continuation of any payment provided in paragraph 4(a) pursuant to this
paragraph 4(i). Notwithstanding the first sentence of this paragraph 4(i) to the
contrary, the Executive’s spouse, as of May 19, 2009, shall be entitled to
medical insurance (at no cost to the Executive or such spouse until such time as
Executive and such spouse are no longer legally married) for so long as the
Executive remains employed by the Company, and such spouse shall not be entitled
to any other Benefits.

  

The Executive and the Company further amend the Agreement by deleting the last
sentence of Paragraph 4(i) of the Agreement in its entirety.

          V.      

The Executive and the Company further amend the Agreement by adding the
following new Paragraph 4(k):

 

4(k). Restricted Stock Award. The Executive shall receive a restricted stock
award with a face value of $4,400,000. The number of shares awarded will be
determined based on the Company’s stock price at the close of the market on
March 18, 2009 as reported on Nasdaq. Except as otherwise provided by this
Agreement, the shares will “cliff” vest in full (100%) on March 18, 2012
(thirty-six months from grant date), provided the Executive continues service
with the Company through such date, provided however, that restricted stock that
would otherwise vest on a date on which a sale of such shares by the Executive
would violate the Insider Trading Policy shall vest as set forth in the
Restricted Stock Agreement. The terms and conditions of this restricted stock
award will be set forth in the Notice of Grant of Award, the Ross Stores, Inc.
Restricted Stock Agreement (the “Restricted Stock Agreement”), and the Ross
Stores, Inc. 2008 Equity Incentive Plan. The term “restricted stock” in this
Agreement shall mean shares of stock granted under the terms of a Restricted
Stock Agreement.

  VI.

The Executive and the Company further amend the Agreement by adding the
following new Paragraph 4(l):

 

4(l). Performance Share Award. The Executive shall receive for the fiscal year
ending on January 30, 2010 a target number of Performance Shares equal to
$2,750,000 divided by the closing market price on March 18, 2009 as reported on
Nasdaq. The Performance Shares shall represent the right to receive Common
Shares of the Company’s stock determined by the extent to which the target level
of adjusted pretax profit for the fiscal year ending January 30, 2010, approved
by the Compensation Committee of the Ross Stores, Inc. Board of Directors, has
been attained and certified by the Compensation Committee.


--------------------------------------------------------------------------------


     

Except as otherwise provided in the Performance Share Agreement, the Company
shall issue, based on performance attained, Unvested Common Shares of the
Company’s stock in settlement of Performance Shares on the Settlement Date of
March 31, 2010. Except as otherwise provided in the Performance Share Agreement,
Unvested Common Shares issued in settlement of the Performance Shares shall vest
and become Vested Common Shares on January 28, 2012, provided the Executive
continues service with the Company through such date, provided however, that
Unvested Common Shares that would otherwise become Vested Common Shares on a
date on which a sale of such shares by the Executive would violate the Insider
Trading Policy shall become Vested Common Shares as set forth in the Performance
Share Agreement. The terms and conditions of the Performance Shares shall be set
forth in the Notice of Grant of Performance Shares, the Ross Stores, Inc.
Performance Share Agreement (the “Performance Share Agreement”), and the Ross
Stores, Inc. 2008 Equity Incentive Plan. Capitalized terms in this paragraph
4(j) shall have the same meanings assigned to such terms in the Performance
Share Agreement.

         VII.      

The Executive and the Company further amend the Agreement by deleting Paragraph
9(a)(ii) of the Agreement in its entirety and replacing it with the following
new Paragraph 9(a)(ii):

 

(ii). Bonus. The Company shall continue to pay to the Executive an annual bonus
through the remainder of the term of the Agreement, as defined in paragraph 1
(including any extension pursuant to paragraphs 1 or 4(b)). The amount of each
annual bonus payable pursuant to this paragraph 9(a)(ii) shall be equal to the
annual bonus that the Executive would have earned had no such termination under
paragraphs 7(b), 7(d) or 7(e) occurred, contingent on the relevant annual bonus
plan performance goals for the respective year having been obtained. However, in
no case shall any such post-termination annual bonus exceed 100% of the
Executive’s target bonus for the fiscal year of the Company in which the
Executive’s termination of employment occurs. Such bonuses shall not be paid
until due under the applicable Company bonus plan.

  VIII.

The Executive and the Company further amend the Agreement by deleting Paragraph
9(e) of the Agreement in its entirety and replacing it with the following new
Paragraph 9(e) of the Agreement:

 

(e) Non-Renewal. If the Agreement expires as set forth in paragraph 7(h)
[Non-Renewal], the Company shall have no further obligations to the Executive
except as set forth in paragraphs 7(h) and 13 and except that the Executive
shall immediately become fully vested in any restricted stock granted to the
Executive by the Company under the Ross Stores, Inc. Restricted Stock Agreement
which has not become vested as of such expiration date. The Company shall also
pay the Executive an annual bonus for the Company’s fiscal year ending January
28, 2012. Such bonus shall not be paid until due under the applicable Company
bonus plan.

  IX.

The Executive and the Company further amend the Agreement by adding the
following new Paragraph 9(f):

 

(f) Dividend Repayment Right. If the Executive terminates pursuant to paragraphs
7(a)[Death], 7(b) [Disability], 7(d)[Without Cause], or 7(e)[Termination by
Executive for Good Reason], the Company shall waive any reacquisition or
repayment rights for dividends paid on shares of restricted stock (granted under
the terms and conditions of the Ross Stores Inc. Restricted Stock Agreement) or
Unvested Common Shares (granted under the terms and conditions of the Ross
Stores Inc. Performance Share Agreement) prior to Executive’s termination of
employment.


--------------------------------------------------------------------------------


      X.       The Executive and the Company further amend the Agreement by
adding the following new Paragraph 9(g):        

(g) Release of Claims. Notwithstanding the provisions of this paragraph 9, the
Executive shall be entitled to such payments in this paragraph 9; provided that
within sixty (60) days following the Executive’s termination of employment the
Executive executes a general release of claims against the Company and its
subsidiaries, affiliates, stockholders, directors, officers, employees, agents,
successors and assigns in the current form approved by the Company and attached
as Exhibit A (subject to any amendments required by law or regulation) (the
“Release”) and the period for revocation, if any, of such Release has expired
without the Release having been revoked.

  X.

The Executive and the Company further amend the Agreement by adding the
following new Paragraph 9(h):

 

(h) Timing of Payments: Subject to paragraph 22, any cash payments to which the
Executive is entitled under paragraphs 9(a), 9(c) and 9(e) shall commence within
30 days after the Executive executes the Release pursuant to paragraph 9(g);
provided, however, that any amount otherwise payable prior to the Executive’s
execution of the Release pursuant to paragraph 9(g) shall be paid to the
Executive not later than ten days following the execution of the Release
pursuant to paragraph 9(g).

  XI.

The Executive and the Company further amend the Agreement by deleting Paragraph
22(d) of the Agreement in its entirety and replacing it with the following new
Paragraph 22(d):

 

(d) Matching Contribution: In the event that Matching Contributions are provided
pursuant to paragraph 4(i), such amount shall be paid to the Executive annually
no later than December 31 of the respective year in which a matching
contribution would have been made if the Executive was employed by the Company.

Except for the amendments, as set forth above, the Agreement and all of its
terms remain in force and in effect.

ROSS STORES, INC.    EXECUTIVE    /s/  /s/  Norman Ferber  Michael Balmuth   
June 9, 2009  June 9, 2009  Date  Date 


--------------------------------------------------------------------------------